Citation Nr: 1402737	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  09-50 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right ankle injury with paralysis of the superficial peroneal nerve (hereinafter, right ankle disability), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral foot disability, to include stress fractures, Achilles tendonitis, metatarsalgia due to degenerative joint disease of the first metatarsophalangeal joints, and heel spurs, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).

4.  Entitlement to service connection for a dental disability for compensation purposes.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified at a videoconference hearing which was chaired by the undersigned Veterans Law Judge (VLJ), presiding in Washington, DC, in November 2011.  A transcript of the hearing has been associated with the record.  

These matters were previously before the Board in March 2012, when they were remanded for further procedural and evidentiary development.  The Board's March 2012 remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  


Characterization of issues on appeal

Right ankle disability

By the May 2008 rating decision, the RO, inter alia, denied service connection for residuals of a right ankle injury as well as the claim for an evaluation in excess of 10 percent for service-connected "paralysis of the superficial peroneal nerve, right ankle."  In a November 2009 rating decision, the RO determined that there was Clear and Unmistakable Error (CUE) in the May 2008 rating decision concerning the adjudication of these claims, granted service connection for residuals of a right ankle injury, and associated it with his previously service-connected paralysis of the superficial peroneal nerve of the right ankle.  A combined 20 percent evaluation was assigned, effective from May 29, 2007, the date of the increased rating claim.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal with regard to his service-connected right ankle disability is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In light of above, the Veteran's claim has been recharacterized as stated on the title page.  

Bilateral foot disability

The Veteran's claim to establish service connection for a bilateral foot disability was initially denied by the RO in the May 2008 rating decision.  Due to the submission of new and material evidence pertinent to this claim within the appeal period of this determination, it was readjudicated by the RO in an April 2009 rating decision, which confirmed and continued the prior denial in consideration of the totality of the evidence of record.  Thereafter, the Veteran expressed disagreement with this determination, and the present appeal ensued.  In light of above, this claim stems from the April 2009 rating decision.  38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  


Dental disability - compensation purposes

In her December 2007 claim, the Veteran specifically asserted that she wished to establish "service connection for dental trauma."  The United States Court of Appeals for Veterans Claims (the Court) has held that, with respect to dental claims, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  During the pendency of the appeal, the RO has been less than specific concerning whether the Veteran's dental claim was being adjudicated as a claim for service connection or a claim seeking VA dental treatment.  In the March 2012 remand, the Board characterized this claim as "[e]ntitlement to outpatient dental treatment."  However, regarding dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the issue currently before the Board stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for compensation purposes, and it has been recharacterized as stated on the title page.  

In light of above, the issue of service connection for a dental disability for obtaining VA outpatient dental treatment has been raised by the record.  38 C.F.R. §§ 3.381, 17.161 (2013).  Also, in April 2013, the Veteran submitted VA examination form reflecting intent to file a claim for special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, he Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action, to include additional referral to the appropriate VAMC.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

After a review of the record the Board concludes that the Veteran's claims must be remanded in order to allow VA to fulfill its duty to assist the Veteran in substantiating her claims.  

With regard to the Veteran's claim to establish service connection for a bilateral foot disability, the record reflects that she has been diagnosed with metatarsalgia due to degenerative joint disease in the first metatarsophalangeal joints, Achilles tendonitis, stress fractures of the feet, and calcaneal spurs, and the Veteran asserts that these disabilities are either related to her service or, in the alternative, caused or aggravated by her service-connected right ankle disability.  

In the March 2012 remand, the Board instructed that medical opinions should be sought addressing whether any disability of either foot is causally related to service or caused or aggravated by her service-connected right ankle disability.  Although the Veteran was provided a VA examination in August 2012 and addendum opinions were sought in February 2013, there remains no medical opinion of record addressing whether the Veteran's bilateral calcaneal spurs are caused or aggravated by her service-connected right ankle disability.  As such, the Board's March 2012 remand directives have not been substantially completed, and thus, another remand to obtain these opinions is necessary.  

With regard to the Veteran's claim for an increased evaluation for a service-connected right ankle disability, the Board concludes that a remand is necessary because medical evidence pertinent to this claim which is in VA's constructive possession is not associated with the record currently before the Board.  As noted in the Introduction, VA's evaluation of this disability includes orthopedic and neurologic manifestations, to specifically include involvement and impairment of the peroneal nerve.  While an October 2012 deferred rating decision and the February 2013 addendum opinion refer to an electromyogram (EMG) conducted on September 24, 2012, at the VAMC in Sheridan, Wyoming, this testing report is not associated with the record, and the documents which refer to this record are not clear with regard to the severity of impairment with regard to the right peroneal nerve, for which service connection is established.  As this record is in VA's constructive possession, and yet, is not before the Board to review, the claim must be remanded.  

Concerning the Veteran's TDIU claim, the Veteran asserts that she is unable to secure or follow a substantially gainful occupation because she is unable to stand or walk and confined to a wheelchair as a result of her service-connected right ankle disability and nonservice-connected bilateral foot disability.  As the TDIU claim is partially dependent upon consideration of the combined evaluation for the Veteran's service-connected disabilities, the Board concludes that it is inextricably intertwined with the other issues remanded herein.  

Regarding the Veteran's claim for service connection for a dental disability for compensation purposes, such benefits are only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Initially, the Board notes that the Veteran has not been provided notice of the criteria necessary to substantiate her claim for service connection for a dental disability for compensation purposes.  This must be completed on remand.  

The Veteran asserts that she had partial dentures put in during service due to an in-service fall resulting in broken or lost front teeth.  The RO has made a determination that the Veteran's service dental records are incomplete, and the Board concludes that she is competent to testify as to the fact she fell in service, and lost or broke some teeth.  Service treatment records confirm she did suffer a fall while in service, although there is no record that she injured her teeth or facial bones at that time or previously.  The separation examination in 1974 shows a clinical evaluation of the mouth was normal.  There is no indication, however, that a dental examination was undertaken at that time, as the relevant portion of the separation examination is blank.  

In an attempt to clarify whether the Veteran had a current dental disability related to her in-service fall, in the March 2012 remand, the Board instructed that the RO/AMC request that the Veteran further identify and submit completed releases for private treatment records pertinent to this claim which she previously alluded to in her statements.  Because the Veteran did not respond to this request, these records could not be sought by VA.  However, in an April 2012 VA examination in connection with a claim which is not currently before the Board, the Veteran reported that, prior to service, she was involved in a motor vehicle accident which resulted in multiple serious injuries, to include a fractured jaw.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  

Based on the foregoing, the evidence indicates that the Veteran suffered a fractured jaw prior to service, and that she has competently and credibly stated that she lost or broke some teeth due to an in-service fall.  It remains unclear whether the Veteran's pre-service jaw fracture resulted in bone loss of the maxilla and/or mandible, resulting in the in-service loss of teeth.  Consequently, the Board finds that there is not enough information of record to decide the claim and a VA examination is necessary to determine whether the Veteran has a dental disability due to in-service dental trauma.  

Because this claim is being remanded for other matters, the Board concludes that the Veteran should, again, be requested to identify and submit completed releases pertaining to post-service dental treatment so that VA may obtain these pertinent, reasonably identified records.  In light of the recent changes to the 38 U.S.C.A. § 5103A (2)(B), the RO/AMC must make two attempts to obtain any private treatment records identified by the Veteran or make a formal finding that a second request for such records would be futile.  

Finally, the RO/AMC must obtain and associate with the record updated VA treatment records from the VAMC's in Cheyenne, Wyoming, and Sheridan, Wyoming, to include those from the VA Community Based Outpatient Clinic (CBOC) in Casper, Wyoming.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150 (2013).  

2.  Obtain updated VA treatment records from VAMC's in Cheyenne, Wyoming, (dated from August 29, 2011) and Sheridan, Wyoming, (dated from September 5, 2012), to include those from the VA Community Based Outpatient Clinic (CBOC) in Casper, Wyoming, (dated from November 16, 2012).  

Further, obtain and associate with the record the report of the electromyogram (EMG) conducted on September 24, 2012, at the VAMC in Sheridan, Wyoming.  

3.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for a fractured jaw in a motor vehicle accident prior to service, and for her residuals of dental trauma since her discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  In light of the recent changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral foot disability, and the current severity and manifestations of her service-connected right ankle disability, to include the service-connected neurologic residuals thereof.  Notify the Veteran that she must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  The complete record, to include the claims file and electronic Virtual VA file, must be made available to and reviewed by the examiner, and all necessary tests should be performed.  Thereafter, the examiner must address the following:  

a.  Report all manifestations of the Veteran's service-connected residuals of a right ankle injury with paralysis of the superficial peroneal nerve, to include ranges of motion of the Veteran's right foot and ankle (initially and on repetitive motion testing) and any neurologic impairment of the superficial peroneal nerve.  

b.  Identify all disabilities of either foot, to specifically include metatarsalgia due to degenerative joint disease in the first metatarsophalangeal joints, Achilles tendonitis, stress fractures of the feet, and calcaneal spurs.  

If any of the above-noted foot disabilities is not present in either foot, the examiner must reconcile this finding with the evidence of record which provides such diagnoses.  

c.  For each disability identified in part (b), provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that such is related to service, to include her fall in February 1974.  

d.  For each disability identified in part (b), provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that such is caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by her service-connected right ankle injury residuals with paralysis of the superficial peroneal nerve.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  

e.  Provide an opinion concerning whether the Veteran's service-connected right ankle injury residuals with paralysis of the superficial peroneal nerve and any disability of either foot which is determined to be the result of the Veteran's service or caused or aggravated by the service-connected right ankle disability, either alone or in concert, render the Veteran enable to secure or follow a substantially gainful occupation.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

5.  Schedule the Veteran for a VA dental examination.  Notify the Veteran that she must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  The complete record, to include the claims file and electronic Virtual VA file, must be made available to and reviewed by the examiner, and all necessary tests should be performed.  Thereafter, the examiner must address the following:  

a.  Identify the Veteran's current dental disabilities.  

b.  Provide an opinion as to whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma, such as the pre-service motor vehicle accident resulting in a "fractured jaw," or disease such as osteomyelitis.  

c.  The examiner must render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's currently diagnosed dental disabilities are a result of service, to include her competent and credible reports of broken teeth and lost teeth and implantation of partial dentures resulting from an in-service fall.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

6.  Thereafter, readjudicate the Veteran's claims for an increased evaluation for service-connected right ankle disability, service connection for a bilateral foot disability, and service connection for a dental disability for compensation purposes, in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto. 

7.  Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to TDIU at any time during the rating period, to include providing her additional VA examination(s) and obtaining a retroactive medical evaluation.  Chotta v. Peake, 22 Vet. App. 80 (2008). 

In developing the TDIU claim, if the RO finds that the Veteran is unemployable, but that her combined evaluation does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation for that period. 

8.  Thereafter, readjudicate the Veteran's claim for TDIU.  If the benefit sought is not granted for any period under consideration, the Veteran and her representative should be furnished an SSOC and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



